DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Application 16/799,157 filed 02/24/2020 in which claims 1-20 are presented for examination.

Allowable Subject Matter
Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12-16 of U.S. Patent No. 10,575,250 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. See table below.

Current Application 16/799,157
Patent 10,575,250 B2
Claim 1
Claim 1
Claim 2
Claim 1
Claim 3
Claim 1
Claim 4
Claim 1
Claim 5
Claim 2
Claim 6
Claim 3
Claim 7
Claim 4
Claim 8
Claim 5
Claim 9
Claim 6
Claim 10
Claim 7
Claim 11
Claim 8
Claim 12
Claim 9
Claim 13
Claim 10
Claim 14
Claim 10
Claim 15
Claim 12
Claim 16
Claim 13
Claim 17
Claim 12
Claim 18
Claim 14
Claim 19
Claim 15
Claim 20
Claim 16



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6, 7, 8 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ananchaperumal et al (US 2016/0328719 A1).

Regarding claim 1, Ananchaperumal teaches a method for normalizing data for one or more endpoints associated with one or more low power wide area networks (LPWANs) (Ananchaperumal: Figs. 1 and 3, [0024], low power WAN comprising IoT devices and ECN); , the method comprising: 
receiving data originating from one or more of the endpoints (dataE) (Ananchaperumal: Figs. 1, 3 and 4; [0024], [0028]-[0035] ECN receives vendor specific data from IoT devices); 
normalizing the dataE to data having a common data format (dataC) (Ananchaperumal: Figs. 1, 3 and 4; [0024], [0028]-[0035] ECN receives vendor specific data from IoT devices and normalize it into the standardized metric); and 
forwarding the dataC to an application for processing (Ananchaperumal: Figs. 1, 3 and 4; [0024], [0028]-[0035] ECN forwards the standardized matric to the cloud/application).  

Regarding claim 15, Ananchaperumal teaches a low power wide area network abstraction layer (LPWAL) (Ananchaperumal: Figs. 1 and 3) comprising:  2561018CON 
a low power wide area network (LPWAN) interface interfacing with a plurality of LPWANs (Ananchaperumal: Fig. 1; [0024] plurality of Sites/LPWAN), each of the plurality of LPWANs including:
 i) at least one network server; ii) at least one gateway;
iii) a plurality of endpoints, the plurality of endpoints being solely battery- operated devices (Ananchaperumal: Fig. 1; [0024] ENC as gateways, and devices; and servers in the cloud); and 
iv) wherein the at least one network server interfaces with the LPWAN interface and the at least one gateway, the plurality of endpoints interface with one or more of the at least one gateway (Ananchaperumal: Fig. 1; [0024] ENC as gateways, and devices; and servers in the cloud); 
an application interface interfacing with at least one application connected thereto via the Internet or other communication network (Ananchaperumal: Fig. 1; [0024] connection with DCC/application server); and 
a message handler interfacing messages between the LPWAN interface and the application interface, the message handler normalizing data carried within the messages received at the LPWAN interface such that disparate data formats employed therewith are normalized to a common format prior to being interfaced to the at least one application via the application interface (Ananchaperumal: Figs. 1, 3 and 4; [0024], [0028]-[0035] ECN receives vendor specific data from IoT devices and normalize it into the standardized metric).  

Regarding claim 2, Ananchaperumal teaches receiving the dataE, normalizing the dataE and forwarding the dataC with an LPWAN abstraction layer (LPWAL) (Figs. 1-4; [0025], abstraction of lower-level functionality in the DCC connected to the cloud).  

Regarding claim 3, Ananchaperumal teaches normalizing the dataE according to translation information provided to the LPWAL from an application vendor associated with the application (Ananchaperumal: Figs. 1-4; [0024], [0028]-[0035] ECN receives vendor specific data from IoT devices and normalize it into the standardized metric).  

Regarding claim 4, Ananchaperumal teaches determining mapping instructions from the translation information, the mapping instructions being sufficient to map a language-dependent format of the dataE to a language-independent format of the dataC (Ananchaperumal: Figs. 1-4; [0023]-[0026], [0028]-[0035] ECN receives vendor specific data from IoT devices and normalize it into the standardized metric). 

Regarding claim 6, Ananchaperumal teaches receiving the dataE with the LPWAN following communication from at least one gateway and at least one network server, the least one gateway and the least one network server being associated with a first (Ananchaperumal: Figs. 1-4; [0023]-[0026], [0028]-[0035] ECN/gateway receives vendor specific data from IoT devices and normalize it into the standardized metric, ECN in communication with the Cloud/server).
  
Regarding claim 7, Ananchaperumal teaches comprising normalizing the dataE by mapping raw data included therein to predefined, text-based syntax of the dataC (Ananchaperumal: Figs. 1-4; [0023]-[0026], [0028]-[0035] ECN receives vendor specific data from IoT devices and normalize it into the standardized metric).

Regarding claim 8, Ananchaperumal teaches forwarding the raw data to the application such that the application independently receives both of the dataC and the raw data ((Ananchaperumal: Figs. 1 and 3, [0034], IoT specific data/raw data may be stored in the cloud/server)  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ananchaperumal et al (US 2016/0328719 A1) in view of Shanmugasundaram et al (US 2018/0084085 A1).

Regarding claim 5, Ananchaperumal does not explicitly disclose determining mapping instructions from the translation information, the mapping instructions being sufficient to map a non-JavaScript Object Notation (JSON) format of the dataE to a JSON format of the dataC.
	Shanmugasundaram teaches determining mapping instructions from the translation information, the mapping instructions being sufficient to map a non-JavaScript Object Notation (JSON) format of the dataE to a JSON format of the dataC (Shanmugasundaram: [0044], converting from non-JSON to JSON format).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Ananchaperumal by determining mapping instructions from the translation information, the mapping instructions being sufficient to map a non-JavaScript Object Notation (JSON) format of the dataE to a JSON format of the dataC as disclosed by Shanmugasundaram to provide a cross platform device virtualization for an IoT system (Shanmugasundaram: Abstract).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orgad Edan can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.